
	
		I
		111th CONGRESS
		1st Session
		H. R. 1948
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Pascrell (for
			 himself, Mr. Davis of Kentucky,
			 Mr. Paul, Mr. Ehlers, Mr.
			 Heller, Mr. Lamborn,
			 Mr. Simpson,
			 Ms. Kilpatrick of Michigan,
			 Mr. Burgess, and
			 Mr. Souder) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  reimbursement from flexible spending accounts for certain dental
		  products.
	
	
		1.Short titleThis Act may be cited as the
			 Dental Health Promotion Act of
			 2009.
		2.Reimbursement from
			 flexible spending accounts for certain dental products
			(a)In
			 generalSection 106 of the Internal Revenue Code of 1986
			 (relating to contributions by employer to accident and health plans) is amended
			 by adding at the end the following new subsection:
				
					(f)Dental care
				products under flexible spending arrangementAn arrangement shall not fail to be treated
				as a health flexible spending arrangement under this section or section 105
				merely because such arrangement provides reimbursement for products used to
				diagnose, cure, mitigate, treat, or prevent the onset of tooth decay (caries),
				periodontal diseases, and conditions ailing the teeth, gums, and mouth, or
				affecting the proper function thereof, for which reimbursement without regard
				to this subsection would not otherwise be
				allowable.
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to plan years beginning after the date of the
			 enactment of this Act.
			
